 

 

Case 1:19-cv-01152-LJV-JJM Document 112 Filed 01/13/21 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

CHRISTINE SARACENIT,

M&T BANK CORPORATION,

Defendant.

 

MOVING PARTY:

DIRECTED TO:

DATE, TIME & PLACE OF
HEARING:

SUPPORTING PAPERS:

GROUNDS FOR RELIEF:

RELIEF REQUESTED:

NOTICE OF MOTION

FOR ORDER
PROHIBITING FURTHER
EVIDENCE DESTRUCTION
BY DEFENDANT

Case No.: 19-CV-1152

Plaintiff CHRISTINE SARACENI
(“Plaintiff”).

Defendant M&T Bank Corporation
(“Defendant”).

On a date and time and to be set by
the Court, before the Hon. Jeremiah
J. McCarthy.

Declaration of Michael A. Brady,
Esq., dated January 13, 2021, with
attached Exhibits.

This Court’s inherent authority.

An Order of this Court prohibiting
Defendant M&T Bank Corporation,

 

 
 

 

Case 1:19-cv-01152-LJV-JJM Document 112 Filed 01/13/21 Page 2 of 2

its employees and agents, from
engaging in any further destruction of
documents, electronic files, or other
evidence which may be potentially
relevant to this lawsuit and from
counseling, requesting or instructing
any potential witness to destroy or
alter potentially relevant evidence, as
well as any other relief as this Court
deems appropriate.

ORAL ARGUMENT: Oral argument is requested.

DATED: January 13, 2021
Buffalo, NY

/s/ Michael A. Brady
Michael A. Brady, Esq.
Daniel J. Brady, Esq.
HAGERTY & BRADY
69 Delaware Ave. Suite 1010
Buffalo N.Y. 14202
(716) 856-9443 office
(716) 856-0511 fax
dbrady@hagerty-brady.com

Attorneys for Plaintiff Christine
Saraceni

TO: Jodyann Galvin, Esq.
Pauline Muto, Esq.
Hodgson Russ LLP
Attys. for Defendant
M&T Bank Corporation
Buffalo, NY 14202-4040

 

 
